Citation Nr: 0611857	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  99-11 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C. § 1318.

2.  Entitlement to service connection for the cause of the 
veteran's death.

3.  Entitlement to DIC under the provisions of 38 U.S.C. § 
1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran had active military service from June 1953 to 
June 1956.  He died in June 1997.  The appellant is his 
surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania.

The appellant testified before a hearing officer at the RO in 
May 1999.  A transcript of the hearing has been associated 
with the claims folders.

In October 2003, the Board remanded this case for further 
evidentiary development.  It has since been returned to the 
Board for further appellate action.

The issues of entitlement to service connection for the cause 
of the veteran's death and entitlement to DIC under the 
provisions of 38 U.S.C. § 1151 are addressed in the remand 
that follows the order section of this decision.



FINDINGS OF FACT

1.  The veteran died in July 1997.

2.  The combined rating for the veteran's service-connected 
disabilities was 60 percent from December 13, 1983, through 
July 28, 1992, and 80 percent from July 29, 1992, until the 
veteran's death.  

3.  A total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities 
was in effect from July 29, 1992, until the veteran's death.  

4.  There is no current allegation of clear and unmistakable 
error in any prior decision.


CONCLUSION OF LAW

Eligibility for DIC benefits under the provision of 38 U.S.C. 
§ 1318 is not established.  38 U.S.C.A. § 1318 (West 2002); 
38 C.F.R. § 3.22 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking DIC benefits under the provisions of 
38 U.S.C.A. § 1318.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.


The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

For reasons expressed immediately below, the Board finds that 
resolution of the issue on appeal is based on the operation 
of law and that the VCAA is generally not applicable.

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) (en 
banc), the United States Court of Appeals for Veterans Claims 
(Court) held that the VCAA has no effect on an appeal where 
the law, and not the underlying facts or development of the 
facts, is dispositive in the matter.  The Board finds that 
such is the case as to the issue here on appeal.  Therefore, 
based on the Court's decision in Manning, the Board concludes 
that the appellant's claim is not subject to the provisions 
of the VCAA.  

Notwithstanding the fact that the VCAA appears to be 
inapplicable in this case, the appellant has been accorded 
ample opportunity to present evidence and argument as 
required by the Court's jurisprudence in general.  See also 
38 C.F.R. § 3.303 (2005).  The RO notified her of evidence 
necessary to support her claim and assisted her extensively 
in obtaining evidence.  Accordingly, the Board will address 
the merits of the claim.  

Analysis

A surviving spouse may establish entitlement to DIC in the 
same manner as if the veteran's death were service connected 
where it is shown that the veteran's death was not the result 
of willful misconduct, and the veteran (1) was continuously 
rated totally disabled for the 10 years immediately preceding 
death, or (2) was rated totally disabled upon separation from 
service, was continuously so rated, and died more than five 
but less than ten years after separation from service, or (3) 
the veteran was a former prisoner of war who died after 
September 30, 1999, and the disability was continuously rated 
totally disabling for a period of not less than one year 
immediately preceding death.  38 U.S.C.A. § 1318(b); 38 
C.F.R. § 3.22(a).

Prior to an amendment in January 2000, 38 C.F.R. § 3.22 (a) 
also provided for entitlement to DIC benefits where the 
veteran was not in receipt of but would have been entitled to 
receive compensation at the time of death for a service-
connected disablement.  That language essentially tracks the 
language of the statute, and has been interpreted by the 
Court as providing, in some circumstances, for "hypothetical 
entitlement" where the regulatory requirements are not 
otherwise met.  See Green v. Brown, 10 Vet. App. 111 (1997); 
Carpenter v. Gober, 11 Vet. App. 140 (1998).  

The essential contention of the appellant, as expressed by 
her representative in the March 2006 informal hearing, is 
that the veteran stopped working in December 1983 and became 
totally disabled as of that date, as evidenced by an award of 
Social Security disability benefits.  Based on this award, 
the appellant contends that there was hypothetical 
entitlement to a total rating for the requisite 10 years 
prior to the veteran's death.

The Board notes that the procedures for adjudicating DIC 
claims under 38 U.S.C.A. § 1318 have evolved, in part, based 
on the Court's and VA's changing interpretation of the phrase 
"entitled to receive," as included in the statute and in 
the pre-January 2000 version of the regulations, and based on 
changes in other VA regulations, such as 38 C.F.R. § 20.1106.  
As a result, the requirements for establishing entitlement to 
benefits under 38 U.S.C.A. § 1318 vary depending on when the 
claim was filed.  

Where, such as here, a claim was filed after March 4, 1992 
(date of amendment and renumbering of 38 C.F.R. 20.1106), but 
prior to the January 2000 amendment to 38 C.F.R. § 3.22, and 
where there is a decision during the veteran's lifetime 
affecting the assignment of a total disability rating, 
hypothetical entitlement does not apply.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000); Marso v. West, 13 Vet. App. 
260 (1999).  

The record shows that the veteran filed a claim for TDIU in 
July 1984, which was the subject of a final Board denial, 
dated in June 1986.  Subsequent to that denial, the earliest 
claim for a TDIU was received in July 1992, and was 
ultimately granted as of that date.  Thus, there was a 
decision during the veteran's lifetime affecting the 
assignment of a total disability rating, and the only 
possible methods of prevailing on a claim for benefits under 
38 U.S.C.A. § 1318 would be: (1) meeting the statutory 
duration requirements for a total disability rating at the 
time of death; or (2) showing that such requirements would 
have been met but for CUE in a previous decision.

The Board notes that a 2005 amendment to 38 C.F.R. § 3.22 
provides an additional method for prevailing on 1318 claims, 
where additional service department records are received that 
existed at the time of a prior VA decision, but were not 
considered.  

It is undisputed that the veteran was not a prisoner of war; 
he died more than 10 years following his retirement from 
active service; and he was not continuously rated totally 
disabled for the 10 years immediately preceding death.  There 
has been no allegation of clear and unmistakable error in any 
prior decision.  See Cole v. West, 13 Vet. App. 268 (1999) 
[appellant seeking 1318 benefits on the basis of CUE must 
plead with specificity].  Moreover, no additional service 
department records have been received.  Neither the appellant 
nor her representative has identified any other basis for 
granting this claim.  In essence, the facts of this case are 
not in dispute and the law is dispositive.  Accordingly, the 
claim will be denied because of the absence of legal merit.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Entitlement to DIC benefits under 38 C.F.R. § 1318 is denied.


REMAND

In a July 2005 opinion, a VA physician clearly indicated that 
he could not reach a definitive conclusive with respect to 
whether there was a relationship between the medication taken 
at the time of the veteran's death and the ultimate cause of 
his death, as the records did not show what medications the 
veteran was taking at the time of his death.  The Board notes 
that, in her May 1999 hearing testimony, the appellant stated 
that the veteran was being treated by VA prior to his 
hospitalization in 1997.  A review of the claim file shows 
that the veteran's VA outpatient treatment records are only 
current through 1992.  It does not appear that any subsequent 
efforts were made to obtain later records.  The Board 
believes that there is a reasonable likelihood that those 
records would indicate the medications that the veteran was 
taking at the approximate time of his death.  

Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).

The Board also notes that the instructions provided to the 
July 2005 VA reviewing physician were premised on an 
incorrect statement of the law applicable to this case.  The 
RO asked the July 2005 examiner to provide an opinion 
regarding "whether there was fault on the part of the VA or 
whether VA treatment resulted in disability which was not 
reasonably foreseeable."  The appellant's claim was received 
in July 1997.  The legal standard used in the RO's 
instruction was made effective for claims filed on or after 
October 1, 1997.  It does not apply to the appellant's claim.  
In general, under the former version of 38 U.S.C. § 1151, 
where a veteran suffers an injury, or aggravation of an 
injury, as a result of hospitalization, medical or surgical 
treatment, not the result of such veteran's own willful 
misconduct, and where such injury or aggravation results in 
additional disability to or the death of such veteran, 
disability or death compensation shall be awarded in the same 
manner as if such disability, aggravation, or death were 
service-connected.  See 38 U.S.C.A. § 1151 (West 1991).  

In light of the incorrect legal standard used in the opinion 
request, and the lack of evidence pertaining to the 
medications taken by the veteran at the time of his death, 
the Board believes that an addendum opinion is needed.

Accordingly, this case is again REMANDED for the following 
actions:

1.  The RO or the AMC should send the 
appellant a letter, informing her of the 
evidence that is still needed to decide 
her claim, i.e., evidence showing what 
medications the veteran was taking at the 
time of his death.  She should be 
requested to submit such evidence or 
provide VA with the information and any 
authorization necessary to enable VA to 
obtain the evidence on her behalf.

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
evidence identified by the appellant, and 
should specifically attempt to obtain any 
outstanding VA outpatient treatment or 
hospital treatment records not already 
contained in the claim file.  In 
particular, VA outpatient and hospital 
treatment records from 1992 to July 1997 
should be obtained.  If the RO or the AMC 
is unsuccessful in its efforts to obtain 
such evidence, it should so inform the 
appellant and her representative and 
request that they submit the outstanding 
evidence.

3.  Thereafter, the claim files should be 
forwarded to the physician who prepared 
the July 2005 opinion with a request that 
he prepare an addendum opinion.  

The physician should provide an opinion 
as to whether there is a 50 percent or 
better probability that the aneurysm that 
caused the veteran's death was related to 
medications he was taking for his 
service-connected disabilities, i.e., 
bilateral ankle, knee and hip disorders 
and a low back disorder.  The examiner 
should also state an opinion as to 
whether there is a 50 percent or better 
probability that the aneurysm that caused 
the veteran's death was a result of VA 
medical or surgical treatment, or VA 
hospitalization.  The supporting 
rationale for all opinions expressed must 
also be provided.

If the physician who prepared the July 
2005 opinion is not available, the RO or 
the AMC should arrange for a file review 
and medical opinions with supporting 
rationale by another physician with 
appropriate expertise.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the appellant's claims based 
on a de novo review of the record.  If 
either benefit sought on appeal is not 
granted to the appellant's satisfaction, 
she and her representative should be 
provided a supplemental statement of the 
case and an appropriate period of time 
for response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

No action is required of the appellant until she is otherwise 
notified but she has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


